Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 8-12, the limitations state “one of a…” and then subsequently positively recite all options recited in the respective “one of a…” clause. The clauses which begin with “one of a…” imply an optional nature to the components that follow, e.g. one of a banana or an apple indicates that only a banana or an apple is needed, not both. However, positively reciting the use of both options renders 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmura (EP2458293A2).
Regarding claim 1, Ohmura teaches an indoor unit of an air conditioning apparatus, comprising:
A shell in which a light receiving window is formed (Figure 7B, 17R);
A display unit attached to an inner surface of the shell (Figure 7B, 19);
A cover attached to the display unit, the cover covering the light receiving window (Figure 7B, 18, ¶18); the cover including
A first end portion (Figure 7B, left side of 18);
A second end portion located opposite the first end portion (Figure 7B, right side of 18);
A first engagement portion provided at the first end portion (Figure 7B, tab on left side of 18); the first engagement portion being engaged with the first engagement portion (Figure 7B, tab on left side of 18 is engaged with left side of 19a, ¶18); and
A first lug portion provided at the second end portion (Figure 7B, tab on right side of 18), the first lug portion engaged with a first lug receiving portion (Figure 7B, tab on right side of 18 is engaged with right side of 19a, ¶18); the display unit including
The first engagement receiving portion and the first lug receiving portion (see above, Figure 7B, ¶18, and 19a).
Regarding claim 5
The cover includes a projection inserted in the light-receiving window (Figure 7B, bottom plate projection on 18, which inserts into 17a, see Figure 7A).
Regarding claim 6, Ohmura teaches all of the limitations of claim 5, wherein
An outer surface of the projection and an outer surface of the shell are flush with each other (Figure 7A, 18 and 17R).
Regarding claim 7, Ohmura teaches all of the limitations of claim 5, wherein
The cover is disposed between the shell and the display unit (Figure 7B, the projecting bottom plate of 18 has a central longitudinal axis, i.e. the middle of the rectangle, which would be laterally between a front end of 17R and a back end of 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (EP2458293A2).
Regarding claim 4, Ohmura teaches all of the limitations of claim 1, but does not disclose that the display unit and cover are made from different materials.
However, the examiner takes Official Notice that material selection is a generally recognized part of the design process and materials are recognized by those of ordinary skill in the art as having properties that make them appropriate or inappropriate for particular applications. Therefore, the material which a component is made of is realized as a result effective variable, i.e. the material by which a component is made will effect the components performance, stability, chemical 
Regarding claim 8, Ohmura teaches all of the limitations of claim 1, which is an indoor unit of an air conditioning apparatus (¶2), but does not explicitly disclose an outdoor unit.
However, the Examiner takes Official Notice that it is old and well known to provide an outdoor unit with an air conditioning apparatus that has an indoor unit in order to complete the refrigerant circuit and render the apparatus functional.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an outdoor unit with the indoor unit of Ohmura in order to render the air conditioning apparatus of Ohmura fully functional.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHYLER S SANKS/     Examiner, Art Unit 3763